Name: 85/95/EEC: Council Decision of 29 January 1985 concerning the conclusion of an Agreement between the European Economic Community and the Kingdom of Spain on the international combined road/rail carriage of goods
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  Europe
 Date Published: 1985-02-07

 Avis juridique important|31985D009585/95/EEC: Council Decision of 29 January 1985 concerning the conclusion of an Agreement between the European Economic Community and the Kingdom of Spain on the international combined road/rail carriage of goods Official Journal L 034 , 07/02/1985 P. 0038 - 0038*****COUNCIL DECISION of 29 January 1985 concerning the conclusion of an Agreement between the European Economic Community and the Kingdom of Spain on the international combined road/rail carriage of goods (85/95/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council, by Directive 75/130/EEC (4), as last amended by Directive 82/603/EEC (5), established common rules for certain types of combined transport goods between Member States; whereas that Directive freed intra-Community trade by means of combined transport from all quota and authorization arrangements; Whereas, in accordance with the negotiating Directives adopted by the Council on 26 March 1981, the Commission negotiated with the Kingdom of Spain an Agreement on the international combined road/rail carriage of goods which will extend the advantages of the removal of quantitative restrictions, and in particular all quota and authorization arrangements to trade with Spain; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and the Kingdom of Spain on the international combined road/rail carriage of goods is hereby approved on behalf of the Community. The texts of the Agreement and of the Final Act are attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 12 (2) of the Agreement (6). Done at Brussels, 29 January 1985. For the Council The President G. ANDREOTTI (1) OJ No C 49, 21. 2. 1984, p. 16. (2) OJ No C 104, 16. 4. 1984, p. 117. (3) OJ No C 206, 6. 8. 1984, p. 17. (4) OJ No L 48, 22. 2. 1975, p. 31. (5) OJ No L 247, 23. 8. 1982, p. 6. (6) The date of the Agreement's entry into force shall be published in the Official Journal of the European Communities by the General Secretariat of the Council.